Citation Nr: 1827118	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-44 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1961 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) from rating decision issued in January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service and that it has continued to the present.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.  §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health has determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss disability is due to his exposure to loud noise during service.  In his substantive appeal, the Veteran described being exposed to rifle and pistol fire, explosions, rocket launchers and jet aircraft, all without the benefit of hearing protection.  His DD Form 214 confirms that he was a rifleman during his active service.  As noise exposure is commensurate with the Veteran's service duties, the Board accepts that the Veteran was exposed to loud noise in service. 38 U.S.C. § 1154 (a) (2012).

The Veteran's service treatment records are silent as to any complaints related to hearing.  A January 1965 separation examination showed normal hearing. 

In December 2014, the Veteran underwent a VA hearing loss examination.  Testing performed at that time revealed scores of 15, 25, 25, 65, and 70 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, in the right ear and 25, 20, 25, 55, and 60 decibels at each such level in the left.  Speech recognition scores were 88 percent in the right ear, and 84 percent in the left.  The Veteran was diagnosed with bilateral sensorineural hearing loss, bilaterally.  

On the question of nexus, the VA audiologist determined that it was less likely than not that the Veteran's hearing loss was due to his service.  In support of her conclusion, she noted that the Veteran was not treated for hearing loss while in service and had normal hearing at separation.  She cited a specific study which determined that it was unlikely that delayed-onset hearing loss occurred following exposure to noise.  That study noted that the anatomical and physiological data available on the recovery process following noise exposure indicated that permanent hearing loss would not be directly attributable to noise exposure should it develop long after such exposure.  Thus, she concluded, there was no evidence on which she could conclude that the Veteran's current hearing loss was caused by, or a result of, his military service, to include noise exposure.  

The Board finds that the opinion of the 2014 VA audiologist, which was provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the 2014 VA audiologist reviewed the Veteran's complete record, examined him, and provided a fully-supported explanation for her conclusion, including citation to medical studies and references to the Veteran's record. Notably, there is no medical opinion of record to the contrary.

The Board acknowledges the Veteran's reports that his hearing loss is due to his in-service noise exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts and events that he or she observed which are within the realm of their personal knowledge.  However, a lay person is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Here, the Board finds that the question regarding the potential relationship between the Veteran's noise exposure and hearing loss is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

In this regard, the questions of causation and aggravation of hearing loss involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of hearing loss little probative value as he is not competent to opine on such a complex medical question.

Furthermore, the evidence fails to demonstrate that the Veteran's bilateral hearing loss manifested within one year of his separation from active duty. In this regard, the clinical evidence of record fails to show that any hearing loss manifested before 2014, nearly 50 years after service.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Review of his service treatment records do not document any evidence of tinnitus or ringing in the ears.

As part of the December 2014 hearing loss examination, the Veteran was also examined for tinnitus.  The audiologist concluded that his tinnitus was considered to be less likely than not due to military acoustic trauma.  She noted that there had not been a significant in-service threshold shift, and that in the absence of an objectively verifiable noise injury, an association between tinnitus and noise exposure cannot be assumed to exist.  She explained that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of such. 

The Board affords this opinion no probative weight on the question of the etiology of the Veteran's tinnitus.  The audiologist did not take into consideration the Veteran's competent and credible statements regarding the onset of tinnitus, or his in-service noise exposure.  Therefore, as it is based on an inaccurate factual premise, the opinion is accorded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since. Tinnitus is a unique condition for which lay observation is competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). Further, the Board finds no reason to question the credibility of the Veteran's assertions of tinnitus dating back to his time of active service. 

As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  38 U.S.C. § 1154 (a).  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  The Board recognizes that the opinion of the single VA examiner does not support the notion that the Veteran's tinnitus is due to the in-service noise exposure; however, as noted above, this opinion does not take into account the Veteran's military noise exposure, or his statements having experienced tinnitus symptoms in service and since his service discharge, which have been found to be both competent and credible lay evidence.  Thus, at the very least, the evidence is in relative equipoise.  That is, there is an approximate balance of evidence for and against whether there was an onset of tinnitus in service or within one year after service.  Under these circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra. After considering all of the evidence of record, the Board determines that the evidence favors service connection for tinnitus.


ORDER


Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to Service connection for tinnitus is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


